DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/07/2022.
Claims 1-5 and 7-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “a reinforcement strut … extending from a first lateral edge of the frame to an opposing second lateral edge of the frame” is not supported by the originally filed disclosure based on the Applicants’ interpretation of the limitation as discussed in the Remarks filed on 07/07/2022.  Firstly, the limitation is not explicitly recited in the originally filed disclosure.  Secondly, according to the Applicants’ argument, the aforementioned limitation means the reinforcement strut has to extend along the entire length of the reinforcement beam 130, and therefore across the entirety of the solar panel or the entire width of the frame (pages 7-8 of the Remarks).  The interpretation of the aforementioned limitation by the Applicants is not supported by the originally filed disclosure because figs. 6 and 9 of the originally filed disclosure do not show the reinforcement strut extending the entirety of the solar panel or the entire width of the frame in order to satisfies the limitation “a reinforcement strut … extending from a first lateral edge of the frame to an opposing second lateral edge of the frame”.  In fact, the reinforcement strut 7 extends well short of the entire width of the frame or the entirety of the solar panel because there are gaps between the ends of the reinforcement strut 7 and the respective opposing lateral edges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-10, 12-17 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Kondo et al. (JP10294485 with provided machine English translation in the IDS filed on 07/07/2022).  Further evidence is provided by www.thefreedictionary.com.
Addressing claims 1-2 and 14, Tsujimoto discloses a solar module (1 in fig. 1) comprising:
a solar laminate 10 comprising a plurality of solar cells 11 (fig. 1) interposed between a transparent front cover sheet 12 and a rear cover sheet 13;
a frame 20 (made of aluminum [0038]) enclosing the solar laminate at lateral edges of the solar laminate (figs. 1-2);
wherein the frame has a frame surface (the product of the length of section 20a and the length of section 20b in fig. 1) and a frame thickness (the overall height B in fig. 3);
wherein the length of the section 20a is between 800-900 mm, the length of the section 20b is between 1300-1600 mm [0029] and the frame thickness B is 35 mm [0044]; therefore, the ratio between the frame surface and the frame thickness is between 29714 and 41142.

Tsujimoto is silent regarding at least one reinforcement strut arranged at a rear surface of the solar laminate extending from a first lateral edge of the frame to an opposing second lateral edge, the spacer and the claimed range of the ratio between the frame surface and the frame thickness.

Yu discloses a solar cell module comprising aluminum frame structures similarly to those of Tsujimoto; wherein, the preferred thickness of the frame structures is between 25-32 mm or 30 mm [0008-0009].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto by reducing the frame thickness from 35 mm to the thickness range disclosed by Yu in order to reduce the use of aluminum frame materials and saving production cost while ensuring the sufficient strength of the frame for supporting the solar laminate (Yu, [0011]).  In the modified solar module of Tsujimoto in view of Yu where the frame thickness is 30mm, the claimed ratio between the frame surface and the frame thickness is between 34666 and 48000, which overlaps the claimed range.  Therefore, one would have arrived at the claimed ratio between the frame surface and the frame thickness when performing routine experimentation with the thickness of the frame in the range disclosed by Yu in order to optimize the balance between supporting strength of the frame, weight and production cost of the solar module (Yu, [0011]).

Kondo discloses a solar module comprising a solar laminate comprising a plurality of solar cells 11 interposed between a transparent cover sheet 10 and a rear cover sheet 13 (fig. 2), a frame (3+7) enclosing the solar laminate at lateral edges of the solar laminate (fig. 2); a reinforcement strut 8 arranged at a rear surface of the solar laminate and extending from a first lateral edge of the frame to an opposing second lateral edge (the word “strut” includes the definition “a structural element used to brace or strengthen a framework by resisting stress or compression”, figs. 1-3 show the foam base material 8 as the structural equivalence to the claimed strut because it is a structural element used to absorbing a part of the external force which is equivalent to resisting stress or compression; figs. 2-3 further show the foam base material comes into physical contact of the opposing lateral edges of the horizontal flanges of the frame 3 that correspond to the claimed opposing first and second lateral edges of the frame); a spacer element 6 cooperating with the frame so as to push the reinforcement strut in a direction towards the laminate (the rib 6 supports the back surface of the foam base material and also plays a role of preventing deformation of the module to provide rigidity and increase the strength of the module [0009]; figs. 2-3 also show the rib 6 is in direct physical contact with the bottom flanges 9 of the frame and the back surface of the foam base material; therefore, the rib 6 is the structural equivalence to the claimed spacer element cooperating with the frame so as to push the reinforcement strut 8 in a direction towards the laminate); wherein the spacer element 6 and the reinforcement strut 8 comprise two separate and non-integral elements (figs. 1-3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Tsujimoto in view of Yu with the reinforcement strut 8 and spacer element 6 disposed on the configuration disclosed by Kondo in order to absorb a part of the external force applied to the solar module (Kondo, [0010]) as well as preventing deformation of the module to provide rigidity and increase the strength of the module (Kondo, [0009]).

Addressing claim 7, Tsujimoto discloses in fig. 3 the frame comprising elongate hollow profiles 27, a first flange 22 and a second flange 29 positioned in the claimed manner.

Addressing claim 8, fig. 2 of Kondo discloses the ends of the reinforcement strut 8 are interposed between the laminate and the second flange 9 of the frame; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art at the time of the effective filing date of current application based on the teaching of Tsujimoto and Kondo.

Addressing claim 9, fig. 2 of Kondo discloses the spacer element 6 is interposed between an end of the reinforcement strut 8 and the second flange of the frame; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art at the time of the effective filing date of current application based on the teaching of Tsujimoto and Kondo.

Addressing claims 10 and 17, Kondo discloses in paragraph [0009] the spacer element 6 is made of aluminum, which is the claimed electrically conductive material; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art at the time of the effective filing date of current application based on the teaching of Tsujimoto and Kondo.

Addressing claims 12 and 18-19, in paragraph [0010], Kondo discloses the spacer element 6 and the frame are coupled via a screw, which meets the limitation; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art at the time of the effective filing date of current application based on the teaching of Tsujimoto and Kondo.

Addressing claim 13, in paragraph [0010], Kondo discloses the back surface of the solar laminate 2 and the reinforcement strut 8 are fixed to each other with a double-sided tape of acrylic adhesive that meets the claimed limitation; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art at the time of the effective filing date of current application based on the teaching of Tsujimoto and Kondo.

Addressing claim 16, fig. 2 of Kondo shows the reinforcement strut has a rectangular cross-section.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Kondo et al. (JP10294485 with provided machine English translation in the IDS filed on 07/07/2022) as applied to claims 1-2, 7-10, 12-17 and 16-19 above, and further in view of Sakomoto (JP2014088665 with provided machine English translation).
Addressing claim 3, Yu discloses the height of the frame or the claimed thickness is 30 mm as discussed above.

Tsujimoto is silent regarding the claimed length and width values; however, Tsujimoto discloses the length and width are not limited to the ranges disclosed in paragraph [0029] and various lengths may be used.

Sakomoto discloses rectangular solar module having a frame on the outer periphery; wherein, paragraph [0015] discloses the frame has a width between 600-1200 nm, which encompasses the width range disclosed by Tsujimoto and the claimed width value, a length between 1000-2000 nm, which encompasses the length range disclosed by Tsujimoto and the claimed length value, and the thickness between 15-50 nm, which encompasses the thickness range disclosed by Yu and the claimed thickness value.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Yu by performing routine experimentation with the length and width of the frame in the ranges disclosed by Sakomoto in order to arrive at the desired length and width of the frame.  The prior art already shows that the values of the claimed dimensions are known in the art; therefore, arriving at a solar module with the frame having the claimed length, width and thickness values is merely aesthetic choice and is well within the technical grasp of one of ordinary skill in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Kondo et al. (JP10294485 with provided machine English translation in the IDS filed on 07/07/2022) as applied to claims 1-2, 7-10, 12-17 and 16-19 above, and further in view of Wang et al. (CN 206098409 with provided machine English translation).
Addressing claim 4, Tsujimoto discloses the front cover sheet is made of glass; however, Tsujimoto is silent regarding the thickness of the front cover sheet.

Wang discloses a solar laminate comprising a glass light receiving layer like that of Tsujimoto; wherein, the thickness of the upper glass panel layer is between 3 to 3.5 mm [0008].

At the time of the effective filing date of the invention, one with ordinary skill in the art would 
have found it obvious to modify the glass light receiving layer of Tsujimoto to have the thickness disclosed by Wang in order to obtain the predictable result of providing transparent front protection for the solar cells (Rationale B, KSR decision, MPEP 2143).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Kondo et al. (JP10294485 with provided machine English translation in the IDS filed on 07/07/2022) as applied to claims 1-2, 7-10, 12-17 and 16-19 above, and further in view of Von Campe Hilmar et al. (WO 2012/163908 with provided machine English translation).
Addressing claim 5, Tsujimoto, Yu and Kondo are silent regarding the limitation of current claim.

Von Campe Hilmar discloses a foam material for support photovoltaic panel; wherein, the foam material can be electrically insulative plastic materials or electrically conductive metal foam materials [0061].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Tsujimoto in view of Kondo by substituting the known plastic foam material with the known metallic foam material of Von Campe Hilmar in order to obtain the predictable result of providing a foam support for photovoltaic panel that is structurally capable of absorbing external force (Rationale B, KSR decision, MPEP 2143).  Furthermore, the metallic foam material of Von Campe Hilmar also acts as a heat dissipating support that improves the power output of the solar cells (Von Campe Hilmar, [0062]).  In the modified solar module of Tsujimoto in view of Kondo and Von Campe Hilmar, the reinforcement strut is electrically connected to the frame because the reinforcement strut is made of metallic material that comes into contact with the aluminum frame thus establishing the claimed electrical connection to the frame.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Kondo et al. (JP10294485 with provided machine English translation in the IDS filed on 07/07/2022) as applied to claims 1-2, 7-10, 12-17 and 16-19 above, and further in view of Sueda et al. (US 2015/0068589).
Addressing claims 11 and 20, Tsujimoto, Yu and Mun are silent regarding the spacer element comprises at least one ridge pressed into the frame.

Sueda discloses a structure 22 for supporting the backside of a solar cell module 1 (fig. 3) similarly to the way in which the spacer element of Mun supports the backside of a solar cell module.  The spacer element 22 includes locking protrusions 2c or the claimed ridge that are pressed into the frame 17 via screw (fig. 9, [0046]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the spacer element of Mun with the locking ridge protrusions and the corresponding receptacles in the frame as disclosed by Sueda in order to lock the spacer element in position before being secured by the screw (Sueda, fig. 9, [0043-0046]).  Mun also discloses the spacer element 130 is screwed to the frame.

Claims 1-2, 7-9, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728).
Addressing claims 1-2, Tsujimoto discloses a solar module (1 in fig. 1) comprising:
	a solar laminate 10 comprising a plurality of solar cells 11 (fig. 1) interposed between a transparent front cover sheet 12 and a rear cover sheet 13;
	a frame 20 (made of aluminum [0038]) enclosing the solar laminate at lateral edges of the solar laminate (figs. 1-2);
	wherein the frame has a frame surface (the product of the length of section 20a and the length of section 20b in fig. 1) and a frame thickness (the overall height B in fig. 3);
	wherein the length of the section 20a is between 800-900 mm, the length of the section 20b is between 1300-1600 mm [0029] and the frame thickness B is 35 mm [0044]; therefore, the ratio between the frame surface and the frame thickness is between 29714 and 41142.

Tsujimoto is silent regarding at least one reinforcement strut arranged at a rear surface of the solar laminate, the spacer and the claimed range of the ratio between the frame surface and the frame thickness.

Yu discloses a solar cell module comprising aluminum frame structures similarly to those of Tsujimoto; wherein, the preferred thickness of the frame structures is between 25-32 mm or 30 mm [0008-0009].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto by reducing the frame thickness from 35 mm to the thickness range disclosed by Yu in order to reduce the use of aluminum frame materials and saving production cost while ensuring the sufficient strength of the frame for supporting the solar laminate (Yu, [0011]).  In the modified solar module of Tsujimoto in view of Yu where the frame thickness is 30mm, the claimed ratio between the frame surface and the frame thickness is between 34666 and 48000, which overlaps the claimed range.  Therefore, one would have arrived at the claimed ratio between the frame surface and the frame thickness when performing routine experimentation with the thickness of the frame in the range disclosed by Yu in order to optimize the balance between supporting strength of the frame, weight and production cost of the solar module (Yu, [0011]).

Mun discloses a reinforcement strut (141 in fig. 5, 142 in fig. 6 or 145 in fig. 7) arranged at a rear surface of the solar laminate 110 between opposing portions 153 of the frame and a spacer element 130 cooperating with the frame (via the screw 154 and the portion 153-2 of the frame) so as to push the reinforcement strut in a direction towards the laminate (figs. 4-7 show the spacer element 130 is situated between and in direct contact with the frame and reinforcement strut; therefore, when the spacer element 130 is pushed towards the laminate via the screw and the portion 153-2 of the frame, the spacer element 130 pushes the reinforcement strut in a direction towards the laminate).  The spacer element and the reinforcement strut comprises two separate and non-integral elements.  Mun further discloses the reinforcement strut 141 extending from a first lateral edge of the frame to an opposing second lateral edge of the frame when the limitation “the reinforcement strut …  extending from a first lateral edge of the frame to an opposing second lateral edge of the frame” is read in light of the specification for the following reasons.  Firstly, the limitation “the reinforcement strut …  extending from a first lateral edge of the frame to an opposing second lateral edge of the frame” is not explicitly recited in the originally filed disclosure.  Secondly, fig. 6 of the originally filed disclosure shows that the reinforcement strut 7 simply extends between the first and second opposing lateral edges of the frame without coming into physical contact with the lateral edges of the frame.  Thirdly, the originally filed disclosure does not specifiy how far away from the opposing lateral edges of the frame the reinforcement strut has to be in order to be considered as “extending from a first lateral edge of the frame to an opposing second lateral edge of the frame”.  Therefore, the limitation “the reinforcement strut …  extending from a first lateral edge of the frame to an opposing second lateral edge of the frame”, when read in light of the specification, simply means the reinforcement strut extending between the opposing lateral edges of the frame or extending in a direction from the a first lateral edge of the frame to a second lateral edge of the frame.  The limitation is satisfied by the disclosure of Mun because Mun discloses the reinforcement strut 141 extending between the opposing lateral edges of the frame or extending in a direction from the a first lateral edge of the frame to a second lateral edge of the frame.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto with the reinforcement strut and the spacer disclosed by Mun in order to prevent damage to the solar laminate (Mun, [0064]) and improving the strength of the frame and the solar module (Mun, [0007]).

Addressing claim 7, Tsujimoto discloses in fig. 3 the frame comprising elongate hollow profiles 27, a first flange 22 and a second flange 29 positioned in the claimed manner.

Addressing claims 8-9, Mun discloses in figs. 4-7 that the spacer 130 is inserted or interposed between the reinforcement strut (141 or 142) and the second flange 153-2 of the frame; therefore, in the modified module of Tsujimoto in view of Mun, the spacer 130 of Mun is interposed between the reinforcement strut and the second flange 129 of the frame.  The spacer 130 is also interposed between an end of the reinforcement strut and the second flange (Mun, figs. 4-5).

Addressing claims 12 and 18, Mun discloses the spacer element is crewed to the frame (fig. 4).

Addressing claim 13, Mun discloses the reinforcement strut is made of aluminum [0065], which is electrically conductive.

Addressing claim 14, Mun discloses in figs. 5-6 the reinforcement strut is arranged in parallel to a short edge 151 of the frame.

Addressing claim 15, Mun discloses in fig. 6 at least two reinforcement struts arranged in parallel to each other.

Addressing claim 16, figs. 5-7 of Mun disclose the reinforcement strut has a rectangular cross-section.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728) as applied to claims 1-2, 7-9, 12-16 and 18 above, and further in view of Sakomoto (JP2014088665 with provided machine English translation).
Addressing claim 3, Yu discloses the height of the frame or the claimed thickness is 30 mm as discussed above.

Tsujimoto is silent regarding the claimed length and width values; however, Tsujimoto discloses the length and width are not limited to the ranges disclosed in paragraph [0029] and various lengths may be used.

Sakomoto discloses rectangular solar module having a frame on the outer periphery; wherein, paragraph [0015] discloses the frame has a width between 600-1200 nm, which encompasses the width range disclosed by Tsujimoto and the claimed width value, a length between 1000-2000 nm, which encompasses the length range disclosed by Tsujimoto and the claimed length value, and the thickness between 15-50 nm, which encompasses the thickness range disclosed by Yu and the claimed thickness value.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Yu by performing routine experimentation with the length and width of the frame in the ranges disclosed by Sakomoto in order to arrive at the desired length and width of the frame.  The prior art already shows that the values of the claimed dimensions are known in the art; therefore, arriving at a solar module with the frame having the claimed length, width and thickness values is merely aesthetic choice and is well within the technical grasp of one of ordinary skill in the art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728) as applied to claims 1-2, 7-9, 12-16 and 18 above, and further in view of Wang et al. (CN 206098409 with provided machine English translation).
Addressing claim 4, Tsujimoto discloses the front cover sheet is made of glass; however, Tsujimoto is silent regarding the thickness of the front cover sheet.

Wang discloses a solar laminate comprising a glass light receiving layer like that of Tsujimoto; wherein, the thickness of the upper glass panel layer is between 3 to 3.5 mm [0008].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the glass light receiving layer of Tsujimoto to have the thickness disclosed by Wang in order to obtain the predictable result of providing transparent front protection for the solar cells (Rationale B, KSR decision, MPEP 2143).

Claims 5, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728) as applied to claims 1-2, 7-9, 12-16 and 18 above, and further in view of Sumida et al. (US 2012/0279560).
Addressing claim 5, 10 and 17, Tsujimoto, Yu and Mun are silent regarding the limitations of current claims.

Sumida discloses a reinforcement member 4, which is the structural equivalence to the spacer of Mun, is attached to the two opposing long sides of the aluminum frame similarly to that of Mun; wherein, the reinforcement member 4 is made of aluminum [0038].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify spacer element of Tsujimoto in view of Mun with the known aluminum material disclosed by Sumida in order to obtain the predictable result of forming the reinforcement member between opposing long sides of the frame to provide addition strength for the frame and the solar module (Rationale B, KSR decision, MPEP 2143).  In the modified module of Tsujimoto in view of Mun and Sumida, the reinforcement strut (141 or 142 or 143 disclosed by Mun) is electrically connected to the frame because the reinforcement strut is made of aluminum, the spacer element is made of aluminum (as disclosed by Sumida) and the frame is also made of aluminum (as disclosed by Tsujimoto). 

Addressing claim 19, Mun discloses the spacer element 130 is screwed to the frame (fig. 4).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728) as applied to claims 1-2, 7-9, 12-16 and 18 above, and further in view of Sueda et al. (US 2015/0068589).
Addressing claims 11 and 20, Tsujimoto, Yu and Mun are silent regarding the spacer element comprises at least one ridge pressed into the frame.

Sueda discloses a structure 22 for supporting the backside of a solar cell module 1 (fig. 3) similarly to the way in which the spacer element of Mun supports the backside of a solar cell module.  The spacer element 22 includes locking protrusions 2c or the claimed ridge that are pressed into the frame 17 via screw (fig. 9, [0046]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the spacer element of Mun with the locking ridge protrusions and the corresponding receptacles in the frame as disclosed by Sueda in order to lock the spacer element in position before being secured by the screw (Sueda, fig. 9, [0043-0046]).  Mun also discloses the spacer element 130 is screwed to the frame.

Claim(s) 1-2, 7-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Rudiger et al. (DE102014105052 with provided machine English translation).
Addressing claims 1-2, Tsujimoto discloses a solar module (1 in fig. 1) comprising:
	a solar laminate 10 comprising a plurality of solar cells 11 (fig. 1) interposed between a transparent front cover sheet 12 and a rear cover sheet 13;
	a frame 20 (made of aluminum [0038]) enclosing the solar laminate at lateral edges of the solar laminate (figs. 1-2);
	wherein the frame has a frame surface (the product of the length of section 20a and the length of section 20b in fig. 1) and a frame thickness (the overall height B in fig. 3);
	wherein the length of the section 20a is between 800-900 mm, the length of the section 20b is between 1300-1600 mm [0029] and the frame thickness B is 35 mm [0044]; therefore, the ratio between the frame surface and the frame thickness is between 29714 and 41142.

Tsujimoto is silent regarding at least one reinforcement strut arranged at a rear surface of the solar laminate and extending from a first lateral edge of the frame to an opposing second lateral edge of the frame, the spacer and the claimed range of the ratio between the frame surface and the frame thickness.

Yu discloses a solar cell module comprising aluminum frame structures similarly to those of Tsujimoto; wherein, the preferred thickness of the frame structures is between 25-32 mm or 30 mm [0008-0009].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto by reducing the frame thickness from 35 mm to the thickness range disclosed by Yu in order to reduce the use of aluminum frame materials and saving production cost while ensuring the sufficient strength of the frame for supporting the solar laminate (Yu, [0011]).  In the modified solar module of Tsujimoto in view of Yu where the frame thickness is 30mm, the claimed ratio between the frame surface and the frame thickness is between 34666 and 48000, which overlaps the claimed range.  Therefore, one would have arrived at the claimed ratio between the frame surface and the frame thickness when performing routine experimentation with the thickness of the frame in the range disclosed by Yu in order to optimize the balance between supporting strength of the frame, weight and production cost of the solar module (Yu, [0011]).

Rudiger discloses a solar module comprising a solar laminate 1, a frame 3 enclosing the solar laminate at lateral edges of the solar laminate; a reinforcement strut 10 (intermediate material 10) arranged at a rear surface of the solar laminate (figs. 5 and 7) and extending from a first lateral edge of the frame to an opposing second lateral edge of the frame (figs. 6-7); a spacer element 5 cooperating with the frame so as to push the reinforcement strut 10 in a direction towards the laminate (figs. 5-8); wherein the spacer element 5 and the reinforcement strut 10 comprises two separate and non-integral elements (figs. 5-8).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Yu with the reinforcement strut 10 and the spacer element 5 of Rudiger in order to avoid breaks and micro-cracks in the solar laminate (Rudiger, [0021]) and improving the structural strength of the solar laminate (Rudiger, [0015-0019]).

Addressing claim 7, Tsujimoto discloses in fig. 3 the frame comprising elongate hollow profiles 27, a first flange 22 and a second flange 29 positioned in the claimed manner.

Addressing claims 8-9, fig. 7 of Rudiger shows the ends of the reinforcement strut 10 are interposed between the laminate 1 and the second flange 16 of the frame and the spacer element 5 is interposed between an end of the reinforcement strut and the second flange 16 of the frame.  Therefore, the limitations of claims 8-9 would have been obvious to one of ordinary skill in the art based on the teaching of Tsujimoto and Rudiger.

Addressing claims 10 and 17, Rudiger discloses the spacer 5 is made of aluminum [0017], which is an electrically conductive material.

Addressing claims 12 and 18-19, Rudiger discloses in paragraph [0020] that the spacer element 5 is screwed to the frame.

Addressing claim 13, Rudiger discloses in paragraph [0022] that the reinforcement strut 10 is glued to the rear surface of the laminate.

Addressing claim 14, fig. 6 of Rudiger shows the reinforcement strut 10 is arranged in parallel to a short edge of the frame.

Addressing claim 15, fig. 2 of Rudiger shows two spacer elements 5 with their associated reinforcement struts 10 are arranged parallel to each other; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Rudiger by providing more than one spacer element 5 with its associated strut for improving the strength of the solar module.

Addressing claim 16, fig. 8 of Rudiger shows the reinforcement strut 10 has a rectangular cross section.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Rudiger et al. (DE102014105052 with provided machine English translation) as applied to claims 1-2, 7-10 and 12-19 above, and further in view of Sakomoto (JP2014088665 with provided machine English translation).
Addressing claim 3, Yu discloses the height of the frame or the claimed thickness is 30 mm as discussed above.

Tsujimoto is silent regarding the claimed length and width values; however, Tsujimoto discloses the length and width are not limited to the ranges disclosed in paragraph [0029] and various lengths may be used.

Sakomoto discloses rectangular solar module having a frame on the outer periphery; wherein, paragraph [0015] discloses the frame has a width between 600-1200 nm, which encompasses the width range disclosed by Tsujimoto and the claimed width value, a length between 1000-2000 nm, which encompasses the length range disclosed by Tsujimoto and the claimed length value, and the thickness between 15-50 nm, which encompasses the thickness range disclosed by Yu and the claimed thickness value.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Yu by performing routine experimentation with the length and width of the frame in the ranges disclosed by Sakomoto in order to arrive at the desired length and width of the frame.  The prior art already shows that the values of the claimed dimensions are known in the art; therefore, arriving at a solar module with the frame having the claimed length, width and thickness values is merely aesthetic choice and is well within the technical grasp of one of ordinary skill in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Rudiger et al. (DE102014105052 with provided machine English translation) as applied to claims 1-2, 7-10 and 12-19 above, and further in view of Wang et al. (CN 206098409 with provided machine English translation).
Addressing claim 4, Tsujimoto discloses the front cover sheet is made of glass; however, Tsujimoto is silent regarding the thickness of the front cover sheet.

Wang discloses a solar laminate comprising a glass light receiving layer like that of Tsujimoto; wherein, the thickness of the upper glass panel layer is between 3 to 3.5 mm [0008].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the glass light receiving layer of Tsujimoto to have the thickness disclosed by Wang in order to obtain the predictable result of providing transparent front protection for the solar cells (Rationale B, KSR decision, MPEP 2143).

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Rudiger et al. (DE102014105052 with provided machine English translation) as applied to claims 1-2, 7-10 and 12-19 above, and further in view of Sueda et al. (US 2015/0068589).
Addressing claims 11 and 20, Tsujimoto, Yu and Rudiger are silent regarding the spacer element comprises at least one ridge pressed into the frame.

Sueda discloses a structure 22 for supporting the backside of a solar cell module 1 (fig. 3) similarly to the way in which the spacer element of Mun supports the backside of a solar cell module.  The spacer element 22 includes locking protrusions 2c or the claimed ridge that are pressed into the frame 17 via screw (fig. 9, [0046]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the spacer element of Mun with the locking ridge protrusions and the corresponding receptacles in the frame as disclosed by Sueda in order to lock the spacer element in position before being secured by the screw (Sueda, fig. 9, [0043-0046]).  Rudiger also discloses the spacer element 5 is screwed to the frame.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection, based on the teaching of Tsujimoto in view of Yu and Kondo or Tsujimoto in view of Yu and Rudiger, does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/07/2022 regarding the 35 USC 103 rejection of claims 1-2, 7-9, 12-16 and 18 as being unpatentable over the disclosure of Tsujimoto, Yu and Mun have been fully considered but they are not persuasive.  The Applicants argued that Mun does not disclose the limitation “a reinforcement strut … extending from a first lateral edge of the frame to an opposing second lateral edge of the frame”.  The argument is not persuasive for the following reasons:  
Mun discloses the reinforcement strut 141 extending from a first lateral edge of the frame to an opposing second lateral edge of the frame when the limitation “the reinforcement strut …  extending from a first lateral edge of the frame to an opposing second lateral edge of the frame” is read in light of the specification for the following reasons.  Firstly, the limitation “the reinforcement strut …  extending from a first lateral edge of the frame to an opposing second lateral edge of the frame” is not explicitly recited in the originally filed disclosure.  Secondly, fig. 6 of the originally filed disclosure shows that the reinforcement strut 7 simply extends between the first and second opposing lateral edges of the frame without coming into physical contact with the lateral edges of the frame.  Thirdly, the originally filed disclosure does not specifiy how far away from the opposing lateral edges of the frame the reinforcement strut has to be in order to be considered as “extending from a first lateral edge of the frame to an opposing second lateral edge of the frame”.  Therefore, the limitation “the reinforcement strut …  extending from a first lateral edge of the frame to an opposing second lateral edge of the frame”, when read in light of the specification, simply means the reinforcement strut extending between the opposing lateral edges of the frame or extending in a direction from the a first lateral edge of the frame to a second lateral edge of the frame.  The limitation is satisfied by the disclosure of Mun because Mun discloses the reinforcement strut 141 extending between the opposing lateral edges of the frame or extending in a direction from the a first lateral edge of the frame to a second lateral edge of the frame.
The Applicants argued that Mun does not disclose the aforementioned limitation because the reinforcement strut 141 of Mun is significantly shorter than the width of the frame and the reinforcement strut 141 of Mun does not extend the entire length of the reinforcement beam and across the entirety of the solar panel 110.  The argument is not persuasive and is not supported by the originally filed disclosure because the aforementioned limitation is not restricted by the reinforcement strut having the same width as the frame or extending the entire length of the solar panel.  This is because the reinforcement strut of current application is also shorter than the width of the frame and does not extend the entirety of the solar panel.
For the reasons above, Examiner maintains the position that claims 1-2, 7-9, 12-16 and 18 are unpatentable over the disclosure of Tsujimoto, Yu and Mun.
The arguments regarding the rejection of claims 2-5 and 7-20 are not persuasive because the arguments regarding the rejection of claim 1 are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/02/2022